Case 3:13-cr-00226-RNC Document 388 Filed 11/20/18 Page 1 of 2

UNITED STATES DISTRICT COURT

for the

District of Connecticut

UNITED STATES OF AMERICA

 

 

Pfainn]_? )
) .
V‘ ) Case NO- 3.13CR226 (RNC)
DANIEL CARPENTER §
quendanr
NOTICE OF APPEARANCE
To: The clerk of court and ali parties of record

l am admitted or otherwise authorized to practice in this court, and l appear in this case as counsel for:

DANIEL CARPENTER (IN ADI)ITION TO ALL OTHER COUNSEL]

 

Date. Nov 20, 2018 /S/ JoNATHAN EINHORN

 

/f!forney ’s signa{ure

JONATHAN EINHORN (ct00163)

 

Printea’ name and bar namiber

129 WHITNEY AVENUE
NEW HAVEN, CT 06510

 

A rfch'e.vs

EINHORNLAWOFFICE@GMAIL.COM

 

E-mar'l address

203-777~3777

 

Tel'eplione number

203-782-1721

 

FAXmmrber

Rev. 5/4/201]

 

Case 3:13-cr-OO226-RNC Document 388 Filed 11/20/18 Page 2 of 2

CERTIFICATE OF SERVICE

 

I hereby certify that on Nov 20’ 2018 , a copy of foregoing was filed electronically and served
by mail on anyone unable to accept electronic fiiing. Notice ofthis filing Will be sent by e~mail to all parties
by operation of the Court’s electronic filing system or by mail to [Below list the names and addresses of anyone

unable to accept electronic tiling] as indicate on the Notice of Electronic Filing. Parties may access this filing
through the Court's CM/ECF System.

/S/ JONATHAN EINHORN

 

Attorney ’S Signatw"e

 

